             Case 9:18-bk-10303-FMD                 Doc 15       Filed 02/27/20         Page 1 of 11

                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

In re:      Heather C Vizena                                             &DVH1R9:18-bk-10303-FMD
                                                                         
                                                                         
Debtor(s)                                                                

                                   TRUSTEE¶S FINAL REPORT (TFR)

         The undersigned trustee hereby makes this Final Report and states as follows:

       $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 11/30/2018
The undersigned trustee was appointed on 12/04/2018.

         7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

         $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
$QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
is attached as Exhibit A.


         7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $            4,150.75
                           Funds were disbursed in the following amounts:

                           Payments made under an
                           LQWHULPGLVWULEXWLRQ                                           0.00
                           Administrative expenses                                            0.00
                           Bank service fees                                                  0.00
                           Other payments to creditors                                        0.00
                           Non-estate funds paid to 3rd Parties                               0.00
                           Exemption paid to the debtor                                       0.00
                           Other payments to the debtor                                       0.00
                           Leaving a balance on hand of ï                   $            4,150.75
The remaining funds are available for distribution.

        $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
account.

         ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.




UST Form 101-7-TFR (05/1/2011)
             Case 9:18-bk-10303-FMD                  Doc 15       Filed 02/27/20         Page 2 of 11
         7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV04/22/2019 and the deadline
for filing governmental claims was 05/29/2019$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

         7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

        3XUVXDQWWR86& D WKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
$1,037.697RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $1,037.69,
for a total compensation of $1,037.69.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $54.58,
for total expenses of $54.58.ð

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.




Date: 02/20/2020                                        By: /s/ LUIS E. RIVERA II
                                                            Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




        ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




UST Form 101-7-TFR (05/1/2011)
                                                   Case 9:18-bk-10303-FMD                    Doc 15        Filed 02/27/20           Page 3 of 11

                                                                                    FORM 1                                                                                                   Exhibit A
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 1
                                                                                 ASSET CASES
Case Number:        18-10303 CED                                                                                  Trustee:                        LUIS E. RIVERA II
Case Name:          Heather C Vizena                                                                              Filed (f) or Converted (c):     11/30/18 (f)
                                                                                                                   D 0HHWLQJ'DWH           01/15/19
Period Ending: 02/20/20                                                                                           Claims Bar Date:                04/22/19

                                        1                                         2                              3                          4                   5                        6
                                                                                                        Estimated Net Value                                                         Asset Fully
                                                                               Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                Asset Description                            Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)                   Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

  1      2016 GMC Sierra 3500 mileage: 41000 Location: 3786 Costa                     20,110.00                              0.00                                         0.00          FA
         Maya Way Unit #202, Estero FL 33928
  2      2016 GMC Yukon mileage: 24000 Location: 3786 Costa Maya                      40,650.00                            270.00                                         0.00          FA
         Way Unit #202, Estero FL 33928
  3      Master Bedroom Set, child bedroom set, 1 kitchen table, 10                     900.00                               0.00                                         0.00          FA
         chairs, 2 bar stools, 1 couch, coffee pot, silverware,
         kitchenware, dishes and glassware, pots and pans,, misc.
         decorations Location: 3786 Costa Maya Way #202 Estero, FL
         33928
  4      4 Television sets Location: 3786 Costa Maya Way Unit #202,                     250.00                               0.00                                         0.00          FA
         Estero FL 33928
  5      Clothes of Debtor Location: 3786 Costa Maya Way #202                           200.00                               0.00                                         0.00          FA
         Estero, FL 33928
  6      Womans Movado Watch                                                            200.00                             200.00                                         0.00          FA

  7      Cash                                                                              50.00                             0.00                                         0.00          FA
         Location: 3786 Costa Maya Way Unit #202, Estero FL 33928
  8      Wells Fargo Checking #4706 Location: 3786 Costa Maya Way                       347.00                               0.00                                         0.00          FA
         Unit #202, Estero FL 33928
  9      Wells Fargo Account #4035                                                         29.00                             0.00                                         0.00          FA

  10     Empower Retirement 401K Location: 3786 Costa Maya Way                        20,554.42                              0.00                                         0.00          FA
         Unit #202, Estero FL 33928
  11     2018 Income Tax Refund TBDFederal                                            Unknown                           4,150.75                                      4,150.75          FA
         (see footnote)
TOTALS (Excluding Unknown Values)                                                  $83,290.42                          $4,620.75                                    $4,150.75                   $0.00
Regarding Property #11 Refund = $4536. Estate's interest = 334/365.

Major activities affecting case closing:
Paid refund of non-estate portion of tax refund to Debtor. <12/9/2019, 11:24:58 PM - LR-435>

Rev'd 2018 tax return. March 6, 2018 (LR)

)LOHG1RWLFHRI$VVHWV-DQ17, 2019 (LR)

Prepare 2018 tax intercept letter 1/16/2019 - Anne Migliore

                                              Case 9:18-bk-10303-FMD       Doc 15   Filed 02/27/20         Page 4 of 11

                                                                              FORM 1                                                              Exhibit A
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                  Page: 2
                                                                           ASSET CASES

 [Anne Migliore 2019-01-16 18:51:33]

Initial Projected Date of Final Report (TFR): December 31, 2020                 Current Projected Date of Final Report (TFR): December 31, 2020
                                           Case 9:18-bk-10303-FMD               Doc 15            Filed 02/27/20     Page 5 of 11

                                                                      Form 2                                                                                                   Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 1

Case Number:          18-10303 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Heather C Vizena                                                            Bank Name:              Signature Bank
                                                                                                  Account:                ******1954 - Checking
Taxpayer ID#:         **-***0855                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        02/20/20                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                    6                  7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $           Account Balance

06/07/19   Asset #11 United States Treasury              Tax refund turned over by IRS per tax intercept     1124-000               4,536.00                                   4,536.00
                                                         letter.

12/09/19   Asset #11 Heather C Vizena                    Refund of non-estate portion of 2018 tax refund     1124-000                  -385.25                                 4,150.75
             1001

                                                                                ACCOUNT TOTALS                                      4,150.75                 0.00         $4,150.75
                                                                                   Less: Bank Transfers                                 0.00                 0.00

                                                                                Subtotal                                            4,150.75                 0.00
                                                                                   Less: Payment to Debtors                                                  0.00

                                                                                NET Receipts / Disbursements                       $4,150.75                $0.00


                                                                                                                                     Net              Net                 Account
                                                                                     TOTAL - ALL ACCOUNTS                          Receipts      Disbursements            Balances
                                                                                     Checking # ******1954                          4,150.75                 0.00              4,150.75
                                                                                                                                   $4,150.75                $0.00         $4,150.75
Printed: 02/20/20
                        Case 9:18-bk-10303-FMD             Doc 15    Filed 02/27/20     Page 6 of 11                  Page: 1

                                                      Exhibit C
                                                   Claims Register
                                       Case: 18-10303-CED           Heather C Vizena

Total Proposed Payment: $4,150.75                                                                   Claims Bar Date: 04/22/19
  Claim     Claimant Name /                 Claim Type /    Claim Ref. /       Amount Filed /     Paid to Date /      Claim
 Number     Category, Priority              Date Filed      Notes                  Allowed            Proposed       Balance
            LUIS E. RIVERA II              Admin Ch. 7                                $1,037.69           $0.00     $1,037.69
            P.O. Box 1026                  06/12/19                                   $1,037.69       $1,037.69
            Fort Myers, FL 33902-1026
            2100-00 Trustee Compensation, 200
            LUIS E. RIVERA II               Admin Ch. 7                                 $54.58            $0.00        $54.58
            P.O. Box 1026                   02/20/20                                    $54.58           $54.58
            Fort Myers, FL 33902-1026
            2200-00 Trustee Expenses, 200
     1      Discover Bank                  Unsecured                                  $1,463.96           $0.00     $1,463.96
            Discover Products Inc          01/25/19                                   $1,463.96          $32.84
            PO Box 3025
            New Albany, OH 43054-3025
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     2      Capital One Bank (USA), N.A.    Unsecured                             $14,089.02              $0.00    $14,089.02
            by American InfoSource as agent 02/08/19                              $14,089.02            $316.08
            PO Box 71083
            Charlotte, NC 28272-1083
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     3      Capital One, N.A.              Unsecured                                   $422.75            $0.00       $422.75
            c/o Becket and Lee LLP         03/01/19                                    $422.75            $9.48
            PO Box 3001
            Malvern, PA 19355-0701
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     4      UNITED STATES DEPARTMENT Unsecured                                        $3,093.88           $0.00     $3,093.88
            OF EDUCATION
            CLAIMS FILING UNIT             03/09/19                                   $3,093.88          $69.41
            PO BOX 8973
            MADISON, WI 53708-8973
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     5      American Express National Bank Unsecured                                  $2,441.51           $0.00     $2,441.51
            c/o Becket and Lee LLP         03/11/19                                   $2,441.51          $54.77
            PO Box 3001
            Malvern, PA 19355-0701
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     6      American Express National Bank Unsecured                                  $1,338.92           $0.00     $1,338.92
            c/o Becket and Lee LLP         03/13/19                                   $1,338.92          $30.04
            PO Box 3001
            Malvern, PA 19355-0701
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     7      Wells Fargo Bank, N.A.         Unsecured                                  $7,016.63           $0.00     $7,016.63
            Wells Fargo Card Services      03/14/19                                   $7,016.63         $157.41
            PO Box 10438, MAC F8235-02F
            Des Moines, IA 50306-0438
            7100-00 *HQHUDO8QVHFXUHG D  , 610
Printed: 02/20/20
                        Case 9:18-bk-10303-FMD            Doc 15    Filed 02/27/20     Page 7 of 11                  Page: 2

                                                      Exhibit C
                                                   Claims Register
                                       Case: 18-10303-CED          Heather C Vizena

Total Proposed Payment: $4,150.75                                                                  Claims Bar Date: 04/22/19
  Claim     Claimant Name /                Claim Type /    Claim Ref. /       Amount Filed /     Paid to Date /      Claim
 Number     Category, Priority             Date Filed      Notes                  Allowed            Proposed       Balance
     8      American Express National Bank, Unsecured                            $11,368.90              $0.00    $11,368.90
            AENB
            c/o Zwicker & Associates, P.C.  03/15/19                             $11,368.90            $255.05
            80 Minuteman Road
            Andover, MA 01810-1041
            7100-00 *HQHUDO8QVHFXUHG D  , 610
     9      American Express National Bank, Unsecured                                $1,393.90           $0.00     $1,393.90
            AENB
            c/o Zwicker & Associates, P.C.  03/15/19                                 $1,393.90          $31.27
            80 Minuteman Road
            Andover, MA 01810-1041
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    10      Ashley Funding Services, LLC   Unsecured                                   $11.74            $0.00        $11.74
            Resurgent Capital Services     03/21/19                                    $11.74            $0.26
            PO Box 10587
            Greenville, SC 29603-0587
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    11      American Express National Bank, Unsecured                            $11,653.00              $0.00    $11,653.00
            AENB
            c/o Zwicker & Associates, P.C.  03/22/19                             $11,653.00            $261.43
            80 Minuteman Road
            Andover, MA 01810-1041
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    12      PYOD, LLC                      Unsecured                                 $1,070.00           $0.00     $1,070.00
            Resurgent Capital Services     04/16/19                                  $1,070.00          $24.00
            PO Box 19008
            Greenville, SC 29602
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    13      PYOD, LLC                      Unsecured                                  $619.37            $0.00       $619.37
            Resurgent Capital Services     04/16/19                                   $619.37           $13.89
            PO Box 19008
            Greenville, SC 29602
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    14      Synchrony Bank                 Unsecured                             $12,246.48              $0.00    $12,246.48
            c/o PRA Receivables            04/17/19                              $12,246.48            $274.74
            Management, LLC
            PO Box 41021
            Norfolk, VA 23541
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    15      Synchrony Bank                 Unsecured                                 $1,267.75           $0.00     $1,267.75
            c/o PRA Receivables            04/17/19                                  $1,267.75          $28.44
            Management, LLC
            PO Box 41021
            Norfolk, VA 23541
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    16      Citibank, N.A.                 Unsecured                                 $5,944.54           $0.00     $5,944.54
            701 East 60th Street North     04/19/19                                  $5,944.54         $133.36
            Sioux Falls, SD 57117
            7100-00 *HQHUDO8QVHFXUHG D  , 610
Printed: 02/20/20
                        Case 9:18-bk-10303-FMD             Doc 15    Filed 02/27/20       Page 8 of 11                  Page: 3

                                                       Exhibit C
                                                    Claims Register
                                        Case: 18-10303-CED          Heather C Vizena

Total Proposed Payment: $4,150.75                                                                     Claims Bar Date: 04/22/19
  Claim     Claimant Name /                 Claim Type /    Claim Ref. /           Amount Filed /   Paid to Date /      Claim
 Number     Category, Priority              Date Filed      Notes                      Allowed          Proposed       Balance
    17      Citibank, N.A.                 Unsecured                                    $3,240.87           $0.00     $3,240.87
            701 East 60th Street North     04/19/19                                     $3,240.87          $72.71
            Sioux Falls, SD 57117
            7100-00 *HQHUDO8QVHFXUHG D  , 610
    18      State of Michigan, Department of Priority                                   $1,293.30           $0.00     $1,293.30
            Treasury
            3030 W Grand Blvd Ste 10-200     06/20/19                                   $1,293.30       $1,293.30
            Detroit, MI 48202
            5800-00 Claims of Governmental Units, 570

                                                                     Case Total:       $81,068.79            $0.00    $81,068.79
                   Case 9:18-bk-10303-FMD             Doc 15      Filed 02/27/20         Page 9 of 11

                                     TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                   Exhibit D

               Case No.:         18-10303-CED
               Case Name:        Heather C Vizena
               Trustee Name:     LUIS E. RIVERA II
                                                      Balance on hand:                                      $      4,150.75

                Claims of secured creditors will be paid as follows:
Claim                                                Claim         Allowed Amount Interim Payments              Proposed
No.         Claimant                                Asserted           of Claim         to Date                 Payment
                                                          NONE

                                               Total to be paid to secured creditors:                   $              0.00
                                               Remaining balance:                                       $          4,150.75

                Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                   Total Requested             to Date          Payment
Trustee, Fees - LUIS E. RIVERA II                                           1,037.69                 0.00          1,037.69
Trustee, Expenses - LUIS E. RIVERA II                                          54.58                 0.00             54.58

                           Total to be paid for chapter 7 administration expenses:                          $      1,092.27
                           Remaining balance:                                                               $      3,058.48


                Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                   Total Requested             to Date          Payment
                                                          NONE

                        Total to be paid for prior chapter administration expenses:                         $          0.00
                        Remaining balance:                                                                  $      3,058.48


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $1,293.30 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments              Proposed
No.         Claimant                                                   of Claim         to Date                 Payment
18          State of Michigan, Department of Treasury                       1,293.30                 0.00           1,293.30

                                                 Total to be paid for priority claims:                      $      1,293.30
                                                 Remaining balance:                                         $      1,765.18


UST Form 101-7-TFR (05/1/2011)
                  Case 9:18-bk-10303-FMD              Doc 15      Filed 02/27/20        Page 10 of 11

                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $78,683.22 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 2.2 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
1           Discover Bank                                                   1,463.96                 0.00               32.84
2           Capital One Bank (USA), N.A.                                   14,089.02                 0.00              316.08
3           Capital One, N.A.                                                 422.75                 0.00                9.48
4           UNITED STATES DEPARTMENT OF                                     3,093.88                 0.00               69.41
            EDUCATION
5           American Express National Bank                                  2,441.51                 0.00               54.77
6           American Express National Bank                                  1,338.92                 0.00               30.04
7           Wells Fargo Bank, N.A.                                          7,016.63                 0.00              157.41
8           American Express National Bank, AENB                           11,368.90                 0.00              255.05
9           American Express National Bank, AENB                            1,393.90                 0.00               31.27
10          Ashley Funding Services, LLC                                       11.74                 0.00                0.26
11          American Express National Bank, AENB                           11,653.00                 0.00              261.43
12          PYOD, LLC                                                       1,070.00                 0.00               24.00
13          PYOD, LLC                                                         619.37                 0.00               13.89
14          Synchrony Bank                                                 12,246.48                 0.00              274.74
15          Synchrony Bank                                                  1,267.75                 0.00               28.44
16          Citibank, N.A.                                                  5,944.54                 0.00              133.36
17          Citibank, N.A.                                                  3,240.87                 0.00               72.71

                                Total to be paid for timely general unsecured claims:                     $          1,765.18
                                Remaining balance:                                                        $              0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment

UST Form 101-7-TFR (05/1/2011)
                  Case 9:18-bk-10303-FMD             Doc 15     Filed 02/27/20         Page 11 of 11

                                                        NONE

                              Total to be paid for tardy general unsecured claims:                     $           0.00
                              Remaining balance:                                                       $           0.00


                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $           0.00
                                           Remaining balance:                                          $           0.00




UST Form 101-7-TFR (05/1/2011)
